Case: 5:19-cv-00486-MAS Doc #: 19 Filed: 03/23/21 Page: 1 of 23 - Page ID#: 959




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    LEXINGTON

                                                    )
  SCOTTY LEE VEST,                                  )
                                                    )
           Plaintiff,                               )
                                                    )         NO. 5:19-CV-00486-MAS
  v.                                                )
                                                    )
  ANDREW SAUL,                                      )
  Commissioner of Social Security,                  )
                                                    )
                                                    )
           Defendant.                               )

                                     OPINION & ORDER

       Plaintiff Scotty Lee Vest (“Vest”) appeals the denial of the Commissioner’s denial of his

application for Supplemental Security Income (“SSI”) benefits under Title XVI of the Social

Security Act (“SSA”).1 Before the Court are the parties’ cross-motions for summary judgment.

[DE 16, 18]. For the reasons here discussed, the Court finds that the Administrative Law Judge

(“ALJ”) applied the proper legal framework and supported her non-disability finding with

substantial evidence in the record. The Court grants the Commissioner’s motion and denies Vest’s

competing motion.




       1
         The legal standard for SSI claims mirrors the standard for disability insurance benefit
(“DIB”) claims. See Bailey v. Sec’y of Health & Human Servs., 922 F.2d 841, No. 90-3265, 1991
WL 310, at *3 (6th Cir. 1991) (table). “The standard for disability under both the DIB and SSI
programs is virtually identical.” Roby v. Comm’r of Soc. Sec., No. 12-10615, 2013 WL 451329,
at *3 (E.D. Mich. Jan. 14, 2013), report and recommendation adopted, 2013 WL 450934 (E.D.
Mich. Feb. 6, 2013); see also Elliott v. Astrue, No. 6:09-CV-069-KKC, 2010 WL 456783, at *4
(E.D. Ky. Feb. 3, 2010). Though only an SSI claim is at issue here, the Court generally references
SSI and DIB case law interchangeably, mindful of the particular regulations pertinent to SSI
claims.
                                                1
Case: 5:19-cv-00486-MAS Doc #: 19 Filed: 03/23/21 Page: 2 of 23 - Page ID#: 960




                   I.    FACTUAL AND PROCEDURAL BACKGROUND

       Vest, then 42 years old, protectively filed an SSI application on January 14, 2016, alleging

disability beginning February 2, 2007.2 [R. at 50, 220, 231]. Vest attended school through

completion of the seventh grade and has prior work experience as a dishwasher, dye mixer, drive-

through cashier, and fry cook.      [R. at 110, 401–02].     ALJ Karen Jackson conducted an

administrative hearing (at which Vest was present) on May 5, 2017, and she denied Vest’s SSI

claim initially on June 22, 2017. [R. at 102, 232]. On October 16, 2017, the Appeals Council

vacated ALJ Jackson’s June 22 decision and remanded the case for consideration of certain

specified issues. [R at 240–41]. Specifically, the ALJ was directed to obtain additional evidence

regarding Vest’s impairments to complete the administrative record, further evaluate third-party

statements, provide additional rationale, and further evaluate Plaintiff’s residual functional

capacity (“RFC”) during the at-issue period and explain the weight assigned to treating and non-

treating sources. [R. at 19–20].

       ALJ Jackson conducted a second hearing on October 24, 2018. [R. at 50]. Non-attorney

representative Patsy Hughes represented Vest at the October 2018 administrative hearing, and

impartial Vocational Expert (“VE”) Laura Lykins was also present and testified. [R. at 50–99].

On December 21, 2018, in a thorough and lengthy written opinion, ALJ Jackson again found that

Vest was not disabled during the relevant period3 and denied Vest’s SSI application. [R. at 19–


       2
          The alleged disability onset date for the present SSI application falls one day after the
denial of Vest’s previous application for DIB and SSI benefits (filed on August 16, 2005 and
denied on February 1, 2007). [R. at 144–48]. Those matters are administratively final and are not
at issue in this appeal.
        3
          The relevant period in this case—during which Vest must establish that he was disabled—
extends from SSI application filing on January 14, 2016 through the ALJ’s corresponding decision
on December 21, 2018. Though evidence preceding the relevant period may be relevant to
establish Vest’s longitudinal medical record, the proof ultimately must pertain somehow to Vest’s
disability status during the current SSI application’s pendency. See, e.g., Cauthen v. Saul, 827 F.
App’x 444, 446 (5th Cir. 2020) (noting that a plaintiff “must show that she meets the statutory
                                                2
Case: 5:19-cv-00486-MAS Doc #: 19 Filed: 03/23/21 Page: 3 of 23 - Page ID#: 961




40]. ALJ Jackson found that Vest had not engaged in substantial gainful activity since the SSI

application date and that he had the following severe impairments: degenerative disc disease of

the lumbar spine, history of cervical strain/diffuse idiopathic skeletal hyperstosis (“DISH”),

degenerative joint disease of the right hip and right ankle, asthma, Marfan syndrome,4 major

depressive disorder, and anxiety disorder.      [R. at 22].    She determined, however, that the

impairments either individually or in combination did not meet or equal a listing in 20 C.F.R. Part

404, Subpart P, Appendix 1. [R. at 21–24]. See 20 C.F.R. §§ 416.920(d), 416.925, 416.926. [Id.].

       ALJ Jackson ultimately concluded that Vest had the RFC to perform light work as defined

in 20 C.F.R. § 416.967(b), with certain outlined exertional and non-exertional limitations. [R. at

24–25]. For instance, the ALJ found that Vest could lift, carry, push, or pull twenty pounds

occasionally and ten pounds frequently, could walk/stand or sit for six hours out of an eight-hour

workday, could frequently climb stairs, could occasionally climb ladders or ropes, could frequently

stoop and kneel, and should avoid concentrated exposure to extremely cold temperatures,

humidity, and fumes/gases, among other things. [Id.]. Additionally, the ALJ determined that Vest

was limited to performing simple routine work tasks, could maintain attention and concentration

for such tasks in two-hour segments, could adapt to gradual workplace changes, could frequently




definition of disability while her SSI application was pending” and clarifying that the relevant
period was between application filing and the decision date); see id. (explaining that, though
“disability evidence completely unrelated to the relevant period is irrelevant to adjudication of the
claim[,] . . . pre-application medical records may be relevant to the existence of a disability during
the relevant period” in some instances).
         4
           Marfan Syndrome is a genetic disorder impacting connective tissues in the body; it
typically affects the heart and blood vessels, and individuals with Marfan Syndrome tend to have
tall, slender builds with disproportionately long extremities. See Dana Sparks, Understanding
Marfan Syndrome, Mayo Clinic (Oct. 23, 2019), https://newsnetwork.mayoclinic.org/discussion/
infographic-marfan-syndrome/.
                                                  3
Case: 5:19-cv-00486-MAS Doc #: 19 Filed: 03/23/21 Page: 4 of 23 - Page ID#: 962




interact with supervisors and coworkers and occasionally interact with the general public, and

should not have requirements for fast-paced production quotas or goals. [Id.].

       Though ALJ Jackson held that Vest could not perform past relevant work (see 20 C.F.R.

§ 416.965), she found—informed by VE testimony and based on Vest’s age, education, work

experience, and RFC—that jobs existed in significant numbers in the national economy that

Plaintiff could perform. [R. at 38–39]. See 20 C.F.R. §§ 416.969, 416.969a. These representative

areas of work, as described in the Dictionary of Occupational Titles (“DOT”), included: packaging

and sorting, weighing, measuring, checking, and inspecting, and bench assembly work. [R. at 39].

ALJ Jackson thus found that Vest was not disabled under the SSA during the pendency of his

benefits application. [R. at 40]. See 20 C.F.R. § 416.920(g).

       On October 15, 2019, the Appeals Council denied Vest’s request for review of the ALJ’s

December 2018 decision. [R. at 1]. Vest subsequently filed this action in December 2019 [DE 1],

and the parties filed cross-motions for summary judgment in July and August 2020 [DE 16, 18].

This matter is now ripe for review and resolution.

                                  II.   LEGAL FRAMEWORK

       Judicial review of the ALJ’s decision is deferential and strictly limited. The Court’s sole

task is to determine whether the ALJ applied the correct legal standards and whether the ALJ’s

factual findings are supported by substantial evidence in the record. See Blakley v. Comm’r of

Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009); Jordan v. Comm’r of Soc. Sec., 548 F.3d 417, 422

(6th Cir. 2008); see also 42 U.S.C. § 405(g) (“The findings of the Commissioner of Social Security

as to any fact, if supported by substantial evidence, shall be conclusive[.]”). Substantial evidence

is “more than a scintilla of evidence, but less than a preponderance; it is such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Sec’y of Health &

Human Servs., 25 F.3d 284, 286 (6th Cir. 1994). “The substantial-evidence standard allows
                                                 4
Case: 5:19-cv-00486-MAS Doc #: 19 Filed: 03/23/21 Page: 5 of 23 - Page ID#: 963




considerable latitude to administrative decision makers” and “presupposes that there is a zone of

choice within which the decisionmakers can go either way, without interference by the courts.”

Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986) (quoting Baker v. Heckler, 730 F.2d 1147,

1150 (8th Cir. 1984)).

       The Court must make its substantial evidence determination based on the record as a whole.

Cutlip, 25 F.3d at 286. However, the Court need not comb the entire (lengthy) record in search

for facts supporting under-developed arguments. [See DE 16 (General Order No. 13-7) (citing

Hollon ex rel. Hollon v. Comm’r of Soc. Sec., 447 F.3d 477, 491 (6th Cir. 2006)) (“The parties

shall provide the Court with specific page citations to the administrative record to support their

arguments. The Court will not undertake an open-ended review of the entirety of the administrative

record to find support for the parties’ arguments.”)]. Further, the Court may not “try the case de

novo, resolve conflicts in evidence, or decide questions of credibility.” Bass v. McMahon, 499

F.3d 506, 509 (6th Cir. 2007). The Court must affirm the ALJ’s decision if there is substantial

evidence in the record to support it, even if substantial evidence might also support the opposite

conclusion. Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 393 (6th Cir. 2004); Mullen, 800 F.2d

at 545. Likewise, the Court must affirm any ALJ decision supported by substantial evidence, even

if the Court itself might have reached a different original result. See Longworth v. Comm’r of Soc.

Sec., 402 F.3d 591, 595 (6th Cir. 2005); Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389–90 (6th

Cir. 1999).

       For context, the Court briefly outlines the proper five-step sequential analysis as conducted

by an ALJ in determining disability status. See Preslar v. Sec’y of Health & Human Servs., 14

F.3d 1107, 1110 (6th Cir. 1994); 20 C.F.R. §§ 416.920(a), 404.1520(a). In the first step, the ALJ

decides whether the claimant is performing substantial gainful activity.            20 C.F.R. §§



                                                5
Case: 5:19-cv-00486-MAS Doc #: 19 Filed: 03/23/21 Page: 6 of 23 - Page ID#: 964




416.920(a)(4)(i), 404.1520(a)(4)(i). In the second step, the ALJ determines whether the claimant

suffers from any severe impairments. Id. at §§ 416.920(a)(4)(ii), 404.1520(a)(4)(ii). In the third

step, the ALJ decides whether such impairments, either individually or collectively, meet an entry

in the Listing of Impairments. Id. at §§ 416.920(a)(4)(iii), 404.1520(a)(4)(iii). In the fourth step,

the ALJ determines the claimant’s RFC and assesses whether the claimant can perform past

relevant work. Id. at §§ 416.920(a)(4)(iv), 404.1520(a)(4)(iv). Finally, in the fifth step, the burden

shifts to the Commissioner. The ALJ must consider and decide whether there are jobs that exist

in significant numbers in the national economy that the claimant could perform based on RFC,

age, education, and work experience. Id. at §§ 416.920(a)(4)(v), 404.1520(a)(4)(v). If the ALJ

determines at any step that the claimant is not disabled, the analysis ends there.

                                        III.    ANALYSIS

       Plaintiff broadly argues that the ALJ’s non-disability determination—in particular, her

RFC conclusion and reliance upon the VE testimony—is not supported by substantial evidence.

Specifically, Vest argues that the ALJ improperly rejected the opinions of treating and examining

sources without adequate explanation for the weight assigned to them. Vest further argues that the

hypotheticals ALJ Jackson posed to the VE did not appropriately reflect the impairments and

limitations indicated by the sources the ALJ relied upon. The Court addresses, and ultimately

rejects, each contention in turn.

A.     THE ALJ DID NOT IMPROPERLY DISCOUNT THE IDENTIFIED TREATING AND EXAMINING
       SOURCES’ OPINIONS, AND HER ULTIMATE RFC CONCLUSION IS SUPPORTED BY
       SUBSTANTIAL EVIDENCE.5

       Vest first argues that ALJ Jackson provided insufficient explanation for her decision to

assign little weight to the opinions of Vest’s treating neurologist, Dr. Alexander Landfield, M.D.,


       This portion of Vest’s arguments focuses exclusively on the medical opinions, evidence,
       5

and RFC findings concerning Vest’s exertional limitations. Consistent with Vest’s own framing
                                                  6
Case: 5:19-cv-00486-MAS Doc #: 19 Filed: 03/23/21 Page: 7 of 23 - Page ID#: 965




and a state agency examining consultant, Dr. James Owen, M.D. He asserts that, absent support

from these purportedly critical opinions, the ALJ’s RFC determination was not supported by

substantial evidence. For the reasons discussed below, the Court finds that the ALJ did not

improperly discount either Dr. Landfield’s or Dr. Owen’s opinions, and that ALJ Jackson’s RFC

finding is supported by substantial evidence from the full administrative record.

       1.      Dr. Landfield’s Opinions

       Per the record, Dr. Landfield’s neurology practice, Kentucky Neurology & Rehab, treated

Vest from approximately April 2017 through the fall of 2018. [R. at 829, 845–864]. During that

period, Vest saw Dr. Landfield regularly, and he also saw Advanced Practice Registered Nurse

(‘APRN”) Elizabeth Northcutt.6 [Id.]. In June 2017, Dr. Landfield advised that Vest, “[d]ue to

his medical condition,” could not “sit or stand for more than 20” minutes. [R. at 829]. In January

2018, APRN Northcutt opined that Vest had “been diagnosed with a chronic medical condition

which does not permit him to obtain gainful employment,” and, accordingly, that Vest was

“permanently disabled.” [R. at 830 (emphasis omitted)]. Finally, in September 2018, Dr.

Landfield rendered a nearly identical opinion, stating that Vest suffered from a chronic medical

condition that precluded work and therefore was permanently disabled. [R. at 861].




of the issues, the Court analyzes only the physical evidence and corresponding ALJ findings in
this section of its discussion.
        6
          Vest does not specifically argue that Ms. Northcutt’s independent opinion should have
been assigned greater weight, or that the ALJ should have characterized her as a treating source.
Indeed, as an APRN, Ms. Northcutt is an “other source” rather than an “acceptable medical source”
under the regulations, and only acceptable medical sources may be designated as treating sources.
See, e.g., Young v. Berryhill, No. 3:17-CV-00970, 2018 WL 2947860, at *6 (D. Conn. June 12,
2018) (explaining this distinction and outlining the relevant Chapter 404 and 416 regulations).
Vest simply cites Ms. Northcutt’s opinion and findings as part of the body of evidence consistent
with and supportive of Dr. Landfield’s treating source opinion. Accordingly, in accordance with
Vest’s approach, the Court discusses Ms. Northcutt’s findings primarily as they relate to Dr.
Landfield’s treating source opinion.
                                                7
Case: 5:19-cv-00486-MAS Doc #: 19 Filed: 03/23/21 Page: 8 of 23 - Page ID#: 966




       The ALJ assigned little weight to all three opinions (Dr. Landfield’s June 2017 and

September 2018 opinions, and APRN Northcutt’s January 2018 statement). [R. at 37]. She found

that the opinions were unhelpfully vague, failing to identify the allegedly disabling chronic

conditions. Moreover, she found that the opinions did not include or reference clinical findings

explaining why the chronic conditions were allegedly disabling, and she further noted that the

opinions were not entirely consistent with the objective medical evidence of record.             Vest

challenges the ALJ’s weight assignment, arguing that ALJ Jackson violated the treating source

rule as to Dr. Landfield’s opinions. Vest contends that Dr. Landfield’s opinion is well-explained

when referenced in conjunction with his treating notes, and that it is consistent with Dr. Landfield’s

own findings and other medical evidence (including Ms. Northcutt’s findings and opinion).

       The Court first determines whether Dr. Landfield was, in fact, a treating source. Cole v.

Astrue, 661 F.3d 931, 938 (6th Cir. 2011). Under the regulations, it appears that Dr. Landfield

does so qualify, given his ongoing treatment relationship with Vest and his status as an acceptable

medical source (i.e., a licensed physician). See id.; 20 C.F.R. § 416.927(a)(2). Next, for any

treating source opinion, the Court must ensure that the ALJ complied with the applicable

regulations in assigning it weight. If an ALJ does not assign controlling weight to a treating source

opinion, she must evaluate it per the factors outlined in § 416.927(c)(2) and is required to “give

good reasons . . . for the weight” ultimately assigned to the “treating source’s medical opinion.”

20 C.F.R. §§ 416.927(c), (c)(2). Such “reasons must be ‘supported by the evidence in the case

record, and must be sufficiently specific to make clear to any subsequent reviewers the weight the

adjudicator gave to the treating source’s medical opinion and the reasons for that weight.’” Cole,

661 F.3d at 937 (quoting Soc. Sec. Rul. No. 96–2p, 1996 WL 374188, at *5 (July 2, 2996)). The

treating source rule is more than just a mere formality; it is critical to permit meaningful review of



                                                  8
Case: 5:19-cv-00486-MAS Doc #: 19 Filed: 03/23/21 Page: 9 of 23 - Page ID#: 967




the ALJ’s decision and to evaluate the ALJ’s compliance with the governing regulations. Id. at

938.

       Here, the ALJ elected, in her discretion, not to assign Dr. Landfield’s opinion controlling

weight. Instead, upon balancing the § 416.927(c)(2) factors,7 ALJ Jackson decided to assign it

little weight because she found it conclusory, non-specific, and unsupported by objective medical

evidence. ALJ Jackson’s rationale in this regard is reasonable, supported by substantial evidence

in the record, and—albeit brief—adequate, in context of the full decision, to permit meaningful

judicial review. First, neither the June 2017 nor the September 2018 Dr. Landfield opinion

specifies the underlying chronic conditions deemed disabling. Though Vest accurately notes that

Dr. Landfield’s treatment notes indicate several apparently chronic conditions, neither of Dr.

Landfield’s statements identifies which of these conditions is, individually or in combination, the

basis for his disability opinion or his view that Vest could not sit or stand for more than 20 minutes

at a time. [See R. at 843–860 (Ex. 21F) (identifying chronic impairments including lumbar disc

disease, osteoarthritis, lumbar radiculopathy, muscle spasms, and Marfan Syndrome, but not tying

them to any specific work- or activity-related limitations or concrete disability finding)].

       Throughout the treatment notes, Dr. Landfield mentions various objective symptoms that

could conceivably stem from the identified impairments and could, in theory, limit Plaintiff’s daily

functioning. [See, e.g., R. at 847, 853–60 (noting gait/limp issues, to some extent)]. However, Dr.

Landfield’s opinion statements do not offer any explanation for why these impairments limit Vest

to 20 minutes of standing/sitting per day, or, moreover, why such a limitation alone would render




       7
          These include: the length of the treatment relationship, the nature and extent of the treating
relationship, the supportability of the opinion, its consistency with the record, the source’s
specialization (if any), and any other relevant considerations (such as the extent to which the source
is familiar with the claimant’s overall medical record). 20 C.F.R. § 416.927(c)(2).
                                                   9
Case: 5:19-cv-00486-MAS Doc #: 19 Filed: 03/23/21 Page: 10 of 23 - Page ID#: 968




Vest entirely and permanently disabled. In short, even considered in conjunction with the

treatment notes, Dr. Landfield’s conclusory and vague opinions fail to include the requisite

analytical link between the clinical findings and the medical conclusions, leaving the conclusions

fatally unsupported. To fill in the gaps and supply the needed connection, the ALJ would have

been required to interpose her own medical determinations based on the clinical data, which she

may not do. See, e.g., Simpson v. Comm’r of Soc. Sec., 344 F. App’x 181, 194 (6th Cir. 2009)

(quoting Rohan v. Chater, 98 F.3d 966, 970 (7th Cir.1996)) (“ALJs must not succumb to the

temptation to play doctor and make their own independent medical findings”). Rather, based on

the evidence from Dr. Landfield that was available to ALJ Jackson, she reasonably found the vague

opinions unsupported by sufficient explanation.

       Further, Dr. Landfield’s opinions are not entirely consistent with or supported by his own

clinical findings. Though Exhibit 21F indicates occasional limping/imbalance (i.e., observed

ataxic and antalgic gaits), apparently worsening from January 2018 forward, other objective

findings indicate normal functioning. For instance, Dr. Landfield regularly observed normal

reflexes, normal and unimpaired motor strength, and intact sensation. [R. at 845, 846, 848, 851,

853, 855, 857, 859]. Given the mix of normal findings (largely related to mental status, motor

strength, and sensation) and abnormal findings (largely related to gait and lumbar tenderness), it

is not immediately clear how the findings interact and translate into functional limitations. There

is some support in Dr. Landfield’s objective records for his disability opinions, but it is far from

overwhelming or unequivocal, so as to make plain the medical foundation for such conclusory

opinions. This leaves Dr. Landfield’s opinions without the necessary explanatory or clinical

scaffolding, and ALJ Jackson reasonably found them internally unsupported.




                                                10
Case: 5:19-cv-00486-MAS Doc #: 19 Filed: 03/23/21 Page: 11 of 23 - Page ID#: 969




       Finally, neither APRN Northcutt’s limited notes, nor the other evidence in the record, is so

supportive of Dr. Landfield’s treating source opinions as to cure their patent deficiencies and

elevate them to controlling status. Between December 2017 and January 2018, APRN Northcutt

found that Vest suffered from lower back pain and difficulty walking, identifying conditions

similar to those Dr. Landfield diagnosed (such as lumbar radiculopathy and lumbar sciatica). [R.

at 862, 864]. Though broadly consistent with Dr. Landfield’s findings, APRN Northcutt’s notes

are exceptionally brief, devoid of detail, and lacking objective foundation. There are no test results

or other diagnostic data accompanying the brief treatment notes from Ms. Northcutt. Nor, notably,

is the other evidence of record so wholly supportive of Dr. Landfield’s opinions that it renders

them categorically well-founded. As in most cases, the medical evidence here is somewhat mixed.

Some proof referenced by the ALJ indicates potential need for more restrictive limitations. [R. at

30 (ALJ discussion); R. at 666 (opining that Vest would have “moderate-to-severe difficulty

lifting, handling, or carrying objects” in April 2016); R. at 681–82 (noting in August 2016 that

Vest presented with chronic pain unalleviated by prescribed medication, and that Vest’s range of

motion was somewhat decreased by pain and stiffness); R. at 776 (noting similar pain findings in

December 2016).

       Other evidence from within the relevant period, though, suggests more normal functioning

with only mild/moderate limitations. [R. at 29, 31 (ALJ discussion); R. at 630–31 (noting mild

degenerative changes to the medial malleolus (inner ankle) and mild hip joint narrowing in

February 2016); R. at 774–75 (observing normal musculoskeletal system without deformities and

a “smooth” gait “other than slight limp” in January 2017); R. at 771–72 (reflecting normal, mild,

and mild-to-moderate findings in April 2017 lumbar spine imaging); R. at 867 (July 2017 MRI

results indicating mild-to-moderate spinal stenosis); R. at 666 [Dr. Owen observing a normal gait



                                                 11
Case: 5:19-cv-00486-MAS Doc #: 19 Filed: 03/23/21 Page: 12 of 23 - Page ID#: 970




in April 2016)]. Ultimately, the ALJ is tasked with balancing the respective findings, and nothing

in this record demonstrates that AJL Jackson unreasonably discounted Dr. Landfield’s opinions

when considered against the full backdrop of proof.

       Accordingly, the ALJ’s weighing of Dr. Landfield’s treating source opinions is reasonable

in context of the complete record.       Though brief, her weight assignment—when read in

conjunction with the decision as a whole, in which ALJ Jackson carefully surveyed all factual

evidence—is sufficient to convey the crux of her analysis and enable appropriate judicial review.

See Buckhanon ex rel. J.H. v. Astrue, 368 F. App’x 674, 678–79 (7th Cir. 2010) (observing that

courts must “read the ALJ's decision as a whole and with common sense”); Rice v. Barnhart, 384

F.3d 363, 370 n.5 (7th Cir. 2004) (recognizing that “it is proper to read the ALJ’s decision as a

whole . . . because it would be a needless formality to have the ALJ repeat substantially similar

factual analyses at” various steps in the sequential process). It is apparent that ALJ Jackson

undertook a balancing of the § 416.927(c)(2) factors as required by the regulatory framework, and

that she found Dr. Landfield’s opinions vague, inadequately supported internally or by his

treatment notes and findings, and not entirely consistent with other evidence of record. See, e.g.,

Elliott v. Saul, No. 3:18-CV-00720, 2019 WL 4748311, at *4 (M.D. Tenn. Sept. 30, 2019)

(observing, in relation to the parallel Chapter 404 DIB provision, that “[w]hen determining the

weight to give the opinion of a treating physician, ALJs need not explicitly mention in their

decisions every factor” listed in the regulation) (collecting cases). And, for the reasons discussed,

ALJ Jackson’s handling of the factors and ultimate weight assignment is supported by substantial

evidence. The ALJ thus did not violate the treating source rule in this case.

       2.      Dr. Owen’s Opinion

       Dr. Owen, a state agency medical consultant, examined Vest in April 2016. [R. at 664].

Though not a treating source under the regulations, Dr. Owen is an examining source typically
                                                 12
Case: 5:19-cv-00486-MAS Doc #: 19 Filed: 03/23/21 Page: 13 of 23 - Page ID#: 971




entitled to comparatively greater weight than non-examining sources.               “Generally, [the

Commissioner] give[s] more weight to the medical opinion of a source who has examined [the

claimant] than to the medical opinion of a medical source who has not examined [him].” 20 C.F.R.

§ 927(c)(1) (emphasis added). However, the regulation “fails to mandate such prioritizing and

lists several other factors that the ALJ must consider.” Livingston v. Comm’r of Soc. Sec., 776 F.

App'x 897, 901 (6th Cir. 2019). Such factors, as previously outlined, include the frequency of

examination, the opinion’s supportability, its consistency, and the provider’s specialization, among

other things. 20 C.F.R. § 927(c)(2)(i), (3)-(5).

       Following his single consultative examination of Vest on April 19, 2016, Dr. Owen

submitted a six-page medical report summarizing his physical examination findings, as well as

Vest’s subjective statements concerning his medical history and current pain. [R. at 664–68 (Ex.

9F)]. At the conclusion of the narrative portion of the report, Dr. Owen opined, as to Vest’s “ability

to do work-related activities,” that “he would have moderate-to-severe difficulty lifting, handling

or carrying objects.” [R. at 666]. Dr. Owen included no further detail as to the basis for the

opinion, and he did not discuss any other perceived functional limitations. ALJ Jackson’s decision

reflects thorough review and consideration of Dr. Owen’s findings and medical opinion. [R. at

30]. ALJ Jackson ultimately assigned the opinion limited weight, finding the opinion “vague and

not consistent with [Dr. Owen’s] examination findings or the medical evidence as a whole,

including the MRI results and the clinical findings discussed at Exhibit No. 23F.” [R. at 37].

       Plaintiff argues that the ALJ’s rationale in this regard failed to provide legitimate reasons

for discounting Dr. Owen’s opinion. He contends that the medical evidence in the full record “is

consistent with debilitating limitations[,]” and that Dr. Owen’s notes reflecting right ankle reflex

issues and diminished sensation and motion range further support the functional opinion. [DE 16-



                                                   13
Case: 5:19-cv-00486-MAS Doc #: 19 Filed: 03/23/21 Page: 14 of 23 - Page ID#: 972




1, at Page ID # 936]. Vest ultimately maintains that ALJ Jackson insufficiently explained his

limited weight assignment. [Id., at Page ID # 937].

       However, as ALJ Jackson found, Dr. Owen’s proposed limitations on carrying, lifting, and

handling objects are not entirely consistent with or thoroughly supported by his own examination

notes and findings. Though Dr. Owen indeed found below-average grip strength numbers in both

Vest’s right and his left hands,8 he also noted, somewhat inconsistently, that Vest’s “[s]trength,

sensation, and coordination all appear[ed] to be within normal limits.” [R. at 665–66]. Moreover,

Dr. Owen’s report notably lacks many supportive clinical findings; on the attached diagrams

intended to reflect range of motion values, Dr. Owen did not record any information regarding

Vest’s shoulder, elbow, wrist, finger, or thumb functioning—all seemingly relevant to assessment

of an individual’s ability to lift, handle, and carry objects. [R. at 667]. Accordingly, Dr. Owen’s

findings are only minimally supported by even his own clinical data. Contrary to Vest’s argument,

Dr. Owen’s brief finding as to right ankle reflex issues [R. at 666] has little to do with his strictly

cabined opinion, that involved only Vest’s lifting/carrying/object-handling capabilities. Dr. Owen

did not connect the statement regarding Vest’s ankle reflexes to his ultimate opinion in anyway,

and it is not at all clear how the ankle reflex finding specifically relates to or supports Dr. Owen’s

lifting/carrying/object-handling conclusion.

       Additionally, as ALJ Jackson also noted, these opined restrictions are not entirely

consistent with the other objective medical evidence of record. ALJ Jackson correctly observed

that the July 2017 MRI reflected normal grip strength (5/5 bilaterally) and normal shoulder



       8
         Dr. Owen recorded 23 kilograms in Vest’s right hand and 34 kilograms in his left hand.
[R. at 665]. Normal grip strength readings for Vest’s age group are typically 45-47 kilograms.
See Nicola M. Massy-Westropp, Hand Grip Strength: age and gender stratified normative data in
a population-based study, U.S. National Library of Medicine, National Institutes of Health (Apr.
14, 2011).
                                                  14
Case: 5:19-cv-00486-MAS Doc #: 19 Filed: 03/23/21 Page: 15 of 23 - Page ID#: 973




abduction (likewise 5/5). [R. at 37; R. at 867 (Ex. 26F) (July 2017 MRI results)]. The moderate-

to-severe restrictions Dr. Owen assessed are also inconsistent with relatively normal grip and

motor strength findings from Dr. Landfield, Plaintiff’s treating provider. [See, e.g., R. at 845

(noting 5/5 motor strength, indicating a full range of motion, in all upper and lower extremities

and reflecting normal reflexes in April 2017), 846 (same in June 2017), 848 (same in November

2017), 851 (indicating normal (5/5) musculoskeletal functioning in both upper and lower

extremities in December 2017), 853 (same in January 2018), 855 (same in February 2018), 857

(same in July 2018), 859 (same in August 2018)]. The motor strength evidence in the record is

mixed, and not all supports or is consistent with Dr. Owen’s relatively bare medical opinion.

        The ALJ’s decision confirms that she properly applied the regulatory standards,

considering such factors as Dr. Owen’s opinion’s level of detail and explanation, its supportability,

and its overall consistency with the record as a whole. Moreover, her weighing of the opinion is

supported by substantial evidence, as discussed. ALJ Jackson thus did not improperly discount

the limited and fairly vague opinion of Dr. Owen, based on his one-time examination of Vest.

        3.      ALJ Jackson’s Ultimate RFC Conclusion

        Lastly, as an overarching matter, Plaintiff argues that the ALJ’s RFC determination (at

least, to the extent it reflects exertional capabilities and limitations) is not supported by substantial

evidence in the record. Specifically, Vest argues that, without greater reliance on the evidence

from Dr. Landfield and Dr. Owen, any RFC determination is left medically unsupported. He

further asserts that the ALJ erred in relying in part on the 2013 opinion of consultative examiner

Dr. Fahira Zaheer, M.D., criticizing it as vague and outdated. [DE 16-1, at Page ID # 937].




                                                   15
Case: 5:19-cv-00486-MAS Doc #: 19 Filed: 03/23/21 Page: 16 of 23 - Page ID#: 974




       The ALJ found that Vest could perform light work, with several specified qualifiers.9 For

instance, ALJ Jackson concluded that Vest could lift, carry, push, and pull 20 pounds

occasionally10 and 10 pounds frequently, could walk, sit, and stand for roughly six hours out of an

eight-hour workday, could frequently climb stairs and ramps and occasionally climb ladders, could

frequently stoop, kneel, and crouch, and should avoid concentrated exposure to extreme

temperatures, humidity, and fumes. [R. at 24]. In formulating Vest’s RFC, it is apparent that the

ALJ thoroughly surveyed all of the medical (objective and opinion) and nonmedical proof in the

record. ALJ Jackson methodically discussed and summarized the evidence, and the decision

demonstrates her careful consideration of the full record. [R. at 24–38]. See also Buckhanon ex

rel. J.H. v. Astrue, 368 F. App’x 674, 678–79 (7th Cir. 2010) (observing that courts “read the

ALJ’s decision as a whole and with common sense”); Rice v. Barnhart, 384 F.3d 363, 370 n.5 (7th

Cir. 2004) (recognizing that “it is proper to read the ALJ’s decision as a whole”).

       Plaintiff challenges the RFC finding, arguing that any reliance on Dr. Zaheer’s 2013

opinion was error, and contending that the ALJ did not cite enough medical opinion or functional

limitation evidence to support the RFC. As to Dr. Zaheer’s May 2013 opinion, the Court agrees



       9
           Per the regulations:

                Light work involves lifting no more than 20 pounds at a time with frequent
       lifting or carrying of objects weighing up to 10 pounds. Even though the weight
       lifted may be very little, a job is in this category when it requires a good deal of
       walking or standing, or when it involves sitting most of the time with some pushing
       and pulling of arm or leg controls. To be considered capable of performing a full
       or wide range of light work, you must have the ability to do substantially all of these
       activities.

        20 C.F.R. § 416.967.
        10
           “Occasionally” typically refers to activity occurring rarely up to one-third (roughly two
hours) of a regular workday. See Narug v. Saul, No. 2:19-CV-490-JD-JEM, 2020 WL 8408471,
at *4 (N.D. Ind. Dec. 11, 2020), report and recommendation adopted, No. 2:19-CV-490 JD, 2021
WL 355990 (N.D. Ind. Feb. 2, 2021).
                                                 16
Case: 5:19-cv-00486-MAS Doc #: 19 Filed: 03/23/21 Page: 17 of 23 - Page ID#: 975




that the ALJ’s relatively brief weight assignment explanation [R. at 37] could benefit from greater

detail. Most notably, it is not entirely clear whether the ALJ considered the opinion’s age before

weighing it. Dr. Zaheer’s opinion was rendered approximately two-and-a-half years before the

application filing date, i.e., the start of the relevant period. See Cauthen, 827 F. App’x at 446

(clarifying that the relevant period was between SSI application filing and the decision date).

       However, despite the admitted room for improvement in the clarity and detail of the ALJ’s

analysis, the ALJ’s assignment of only moderate weight, coupled with the limited purpose for

which ALJ Jackson used the opinion—essentially, merely to demonstrate that Vest is not entirely

prohibited from gainful activity—is reasonable in context of the ALJ’s full opinion and is

ultimately supported by substantial evidence. See generally Cutlip, 25 F.3d at 286 (characterizing

substantial evidence simply as “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion”). Critically, in contrast to the cases where an ALJ’s reliance on

an outdated opinion has been found to be reversible error, Vest does not here argue (and the record

does not indicate) any material changes in or worsening of Vest’s chronic conditions between the

May 2013 opinion and the relevant period. Cf. Karns v. Astrue, No. 3:10-CV-318, 2012 WL

1185990, at *2 (S.D. Ohio Apr. 9, 2012), report and recommendation adopted, 2012 WL 1463546

(S.D. Ohio Apr. 27, 2012) (concluding that an outdated medical source opinion that did not account

for an intervening heart attack could not constitute substantial evidence and that the ALJ’s reliance

on it was error, as the Court could not assume that the medical opinion would not have changed

based on the new and material information); Elliot v. Comm'r of Soc. Sec., No. 3:15-CV-00464,

2017 WL 489743, at *5 (S.D. Ohio Feb. 7, 2017), report and recommendation adopted, No. 3:15-

CV-464, 2017 WL 749005 (S.D. Ohio Feb. 24, 2017) (finding that the ALJ erred in relying on a




                                                 17
Case: 5:19-cv-00486-MAS Doc #: 19 Filed: 03/23/21 Page: 18 of 23 - Page ID#: 976




nurse’s opinion rendered more than five years before the SSI application date and which predated

objective evidence showing worsening of the plaintiff’s condition).

       Rather, the later evidence in this case generally shows only mild degenerative changes in

Vest’s condition within the relevant period, and the proof within the relevant window is largely

consistent with Dr. Zaheer’s functional findings. [See R. at 630–31 (mild degenerative changes to

the inner ankle and mild hip joint narrowing in February 2016); R. at 774–75 (normal

musculoskeletal system without deformities and a “smooth” gait “other than slight limp” in

January 2017); R. at 771–72 (normal, mild, and mild-to-moderate findings in April 2017 lumbar

spine imaging); R. at 867 (mild-to-moderate spinal stenosis); compare R. at 606 (Dr. Zaheer

finding relatively normal musculoskeletal functioning with some hip movement limitations,

unimpaired ability to rise from a sitting position and to bend/walk, and normal grip strength and

motor movement in May 2013) with R. at 845, 846, 848, 851, 853, 855, 857, 859 (Dr. Landfield

noting normal motor strength and musculoskeletal functioning on several occasions between April

2017 and August 2018) and R. at 666 (Dr. Owen noting normal gait and station and unimpaired

ability to get on an off the examination table in April 2016).

       The ALJ’s thorough discussion of all of the medical and nonmedical evidence makes clear

that she considered the full record, and the proof she specifically mentions at various points in her

analysis (as discussed above) demonstrates the consistency between Dr. Zaheer’s opinion and later

medical information. Accordingly, given the Zaheer opinion’s relative consistency with later

evidence and the absence of any material intervening medical events or diagnoses that would

invalidate the earlier findings, Dr. Zaheer’s opinion is not necessarily stale or irrelevant, and the

ALJ’s partial reliance on it is not categorical error in the context of this specific record. See, e.g.,

Cauthen, 827 F. App’x at 446 (explaining that, though “disability evidence completely unrelated



                                                  18
Case: 5:19-cv-00486-MAS Doc #: 19 Filed: 03/23/21 Page: 19 of 23 - Page ID#: 977




to the relevant period is irrelevant to adjudication of the claim[,] . . . pre-application medical

records may be relevant to the existence of a disability during the relevant period” in some

instances); Matthews v. Saul, No. CV 18-1110 (RC), 2020 WL 5440573, at *12 (D.D.C. Sept. 10,

2020) (observing that older medical records are not per se stale because of later information,

provided the ALJ’s decision in full permits courts to discern a logical connection between the

opinion and the weight assigned). Reading ALJ Jackson’s opinion as a whole, she found Dr.

Zaheer’s opinion relatively consistent with other evidence, and not rendered obsolete by later

contrary information. Such a determination is not unreasonable on this record, and the ALJ’s

moderate weight assignment (and limited use of the opinion) is substantially supported. The Court

thus cannot disturb the finding, even if it may have weighed the opinion differently upon

independent review.

       Finally, the ALJ Jackson did not require additional medical source opinions in order to

reach a substantially supported overall RFC conclusion. The Sixth Circuit has expressly rejected

the contention that an ALJ’s failure to cite a specific medical opinion supporting the RFC

conclusion categorically renders it unsupported by substantial evidence. Mokbel-Aljahmi v.

Comm’r of Soc. Sec., 732 F. App’x 395, 401 (6th Cir. 2018) (“We have previously rejected the

argument that a residual functional capacity determination cannot be supported by substantial

evidence unless a physician offers an opinion consistent with that of the ALJ.”) (collecting

supportive cases). See also Woelk v. Comm’r of Soc. Sec., No. CIV.A. 13-12411, 2014 WL

2931404, at *7 (E.D. Mich. May 15, 2014), report and recommendation adopted, No. 13-12411,

2014 WL 2931411 (E.D. Mich. June 30, 2014) (noting that an ALJ’s reliance on medical evidence

rather than medical opinions in support for the RFC “is not per se grounds for error” and

emphasizing that and ALJ must make the RFC determination based on the entire record, including



                                               19
Case: 5:19-cv-00486-MAS Doc #: 19 Filed: 03/23/21 Page: 20 of 23 - Page ID#: 978




medical and nonmedical evidence and other factors, under the SSA regulations);11 20 C.F.R.

416.945(a)(3).

       In any event, ALJ Jackson indeed assigned at least some weight to the various opinions of

Dr. Zaheer, Dr. Owen, and Dr. Landfield.          Such weight assignments were reasonable and

supported, as already discussed. The medical evidence cited and discussed in detail by the ALJ,

all within the RFC section of her decision, further offers substantial support for the ultimate RFC

conclusion. The record supports ALJ Jackson’s functional determinations as to Vest’s particular

capacity to lift/carry [see R. at 867, 845–859 (unimpaired motor and grip strength), 665 (Vest

himself representing an ability to lift 10 pounds)], walk/stand/sit [see R. at 774–75 (mostly smooth

gait, no need for a cane, and no musculoskeletal abnormalities), 666 (normal gait, walk, and ability

to get up and down from table), 630–31 (only mold ankle and hip joint impairment)], climb stairs

and stoop/kneel [see R. at 606, 666], and tolerate exposure to humidity and fumes [see R. at 51

(hearing testimony reflected Vest’s undisputed chronic pulmonary obstructive disorder (“COPD”)

diagnosis and related respiratory issues]. Based on all of the medical proof (both objective and

opinion) amassed by ALJ Jackson in the RFC-specific portion of her discussion, the record




       11
           As the Woelk court mentioned, district-level cases (notably, predating the Circuit’s clear
statement in Mokbel-Aljahmi) have found that an ALJ is not qualified to interpret raw medical data
and that, where the objective medical evidence does not clearly correlate with functional/exertional
findings, the raw data itself cannot, alone, substantially support an RFC conclusion. Woelk, 2014
WL 2931404, at *7–8 (discussing cases). This is not a case, though, of an ALJ citing only raw,
cryptic medical data and test results to support the RFC. The ALJ gave at least some weight to
various opinions that are in part supportive of the RFC, and she further laboriously outlined the
medical evidence—which largely includes either findings directly phrased in terms of functional
limits and abilities, or findings that are obviously translatable into such terms without specialized
medical knowledge. For instance, the repeated findings in the record concerning Vest’s motor and
grip strength, his ability to get on and off tables and to walk with only moderate difficulty, and the
absence of musculoskeletal abnormalities (as all discussed at length in this opinion) are directly
related to the functional exertional limitations reflected in the RFC.
                                                 20
Case: 5:19-cv-00486-MAS Doc #: 19 Filed: 03/23/21 Page: 21 of 23 - Page ID#: 979




confirms that substantial evidence supports the exertional limits reflected in the ultimate RFC

finding in this case.

B.      THE ALJ’S HYPOTHETICALS TO THE VE ACCURATELY REFLECTED THE DETERMINED
        MENTAL FUNCTIONING LIMITATIONS.12

        Vest next argues, briefly, that the VE testimony concerning job availability cannot

constitute substantial evidence supporting the ALJ’s non-disability finding because the

hypotheticals presented to the VE did not accurately reflect the mental impairments that the ALJ

assessed. Specifically, Vest asserts that ALJ Jackson, despite assigning great weight to the opinion

of Dr. Emily E. Skaggs, Psy. D, did not appropriately incorporate Dr. Skaggs’s findings into the

VE hypotheticals.13 In June 2016, Dr. Skaggs performed a consultative examination and found,

among other things, that Vest showed normal memory and concentration, appropriate and logical

thought processes and content, average intellectual functioning, adequate judgment and insight,

and normal decision-making skills. [R. at 35–36 (ALJ discussion); R. at 670–80 (Ex. 10F)].

        In terms of functional limitations, Dr. Skaggs opined that Vest had a slightly limited ability

to understand/remember and to carry out simple, repetitive tasks, a markedly limited ability to

tolerate workplace stress and pressure, and a moderately limited ability to sustain attention and

concentration and to deal with co-workers and supervisors. ALJ Jackson accorded these opinions

significant weight, and she specifically noted that the mental RFC’s inclusion of a finding that

Vest should have no requirements for fast-paced production goals or quotas reflected Dr. Skaggs’s




        12
           Unlike the prior argument regarding the RFC’s exertional limitations, Vest’s second
argument substantively pertains to only the mental functioning limitations assessed.
        13
           Vest does not, however, challenge the weight assigned to Dr. Skaggs’s opinion, or more
broadly challenge whether the mental RFC component is otherwise supported by substantial
evidence. As these arguments are not presented, the Court does not address them and deems them
waived. See Moore v. Comm’r of Soc. Sec., 573 F. App'x 540, 543 (6th Cir. 2014) (reiterating the
settled rule that omitted or undeveloped arguments are deemed waived).
                                                 21
Case: 5:19-cv-00486-MAS Doc #: 19 Filed: 03/23/21 Page: 22 of 23 - Page ID#: 980




noted marked stress tolerance limitations. [R. at 38]. The ALJ further limited Vest’s adaptability

capacity to only gradual changes in a routine work environment. [R. at 25].

       Nonetheless, Plaintiff insists (somewhat inexplicably, given the ALJ’s relatively

straightforward analysis on this front) that it is “unclear” how ALJ Jackson accounted for the

marked stress tolerance limitations. [DE 16-1, at Page ID # 939]. Vest does not, however,

acknowledge the ALJ’s explicit inclusion of the no-quota requirement or the ALJ’s express intent

that such a requirement targeted Vest’s stress tolerance limitation. Nor does Vest explain his view

that the ALJ’s incorporation of the limitation is unclear. Accordingly, contrary to Vest’s assertion,

the record is indeed clear that the ALJ’s RFC finding and assessed limitations directly accounted

for Dr. Skaggs’s opined stress tolerance limitations. Vest provides no authority or developed

argument suggesting otherwise.

       Moreover, the hypotheticals that ALJ Jackson presented to the VE fully incorporated the

assessed functional limitations based on Dr. Skaggs’s stress tolerance opinion. “In order for a

vocational expert’s testimony in response to a hypothetical question to serve as substantial

evidence in support of the conclusion that a claimant can perform other work, the question must

accurately portray a claimant’s physical and mental impairments.” Ealy v. Comm’r of Soc. Sec.,

594 F.3d 504, 516 (6th Cir. 2010). To the extent the ALJ’s determination as to Vest’s mental

impairments was based on Dr. Skaggs’s opinion, the hypotheticals posed accurately portrayed the

opined limitations. At the October 2018 hearing, ALJ Jackson specifically asked VE Laura Lykins

about employment opportunity for an individual who could adapt only “to gradual changes in a

routine work environment” and for whom there was “[n]o requirement for fast-paced production

goals.” [R. at 89]. Moreover, VE Lykins expressly accounted for the no-quota circumstance in

her response, noting that she was evaluating “[a]lternative light, unskilled work” and was “going



                                                 22
Case: 5:19-cv-00486-MAS Doc #: 19 Filed: 03/23/21 Page: 23 of 23 - Page ID#: 981




to reduce [her] figures by 50% based on the no fast-paced production.” [R. at 90]. And, though

the ALJ at times varied her hypothetical to gauge the job availability with different restrictions

applied, she at no point removed these stress-related limitations or portrayed any greater ability to

tolerate workplace pressures, specifically. [R. at 92–94].

       Accordingly, the record flatly contradicts Vest’s assertion that ALJ Jackson’s hypotheticals

to VE Lykins failed to incorporate the marked stress tolerance limitations included in Dr. Skaggs’s

opinion. The Court thus rejects this challenge and, absent any further argument casting doubt on

ALJ Jackson’s reliance on VE Lykins’s testimony, the Court perceives no grounds for disturbing

the ALJ’s findings in this regard. ALJ Jackson’s mental RFC is consistent with Dr. Skaggs’s

opinion and the other mental health evidence of record and reasonably received great weight (a

finding Vest does not here contest), and the VE testimony was based on an accurate representation

of that mental health proof. VE Lykins’s testimony thus provides substantial evidence supporting

ALJ Jackson’s non-disability finding.

                                      IV.    CONCLUSION

       For all of the reasons discussed, the Court GRANTS the Commissioner’s motion for

summary judgment (DE 18) and DENIES Vest’s competing motion (DE 16). A corresponding

Judgment follows.

       This the 23rd day of March, 2021.




                                                 23
